Jenkins, Justice.
1. Under the conflicting testimony of the witnesses for the State and the witnesses for the defendant upon the only issue made by the evidence, including the defendant’s statement, which was whether the stabbing of the deceased was in self-defense, the verdict of guilty of murder, with a recommendation of mercy, was authorized.
2. The alleged newly discovered evidence of the father of the defendant, that he saw the deceased “make at” the defendant and afterwards saw the deceased fall and later die, without any other facts as to what if any weapon the deceased had and what occurred before or during the difficulty, was merely cumulative of the testimony of two witnesses for the defendant. Other alleged newly discovered evidence as to the alleged cursing, drunken condition, and disorderly conduct of the deceased before the time of the homicide was also merely cumulative of testimony of other witnesses for the defendant to the same effect. There was no abuse of discretion in refusing a new trial on this, the sole special ground. Judgment affirmed.

All the Justices concur.

George W. Westmoreland, for plaintiff in error.
M. J. Yeomans, attorney-general, Franlc Simpson, solicitor-general, F. J. Glower, Filis G. Arnall, and O. II. Dulces, contra.